— Appeal by defendant, as limited by his motion, from three sentences of the County Court, Suffolk County, each imposed on April 19, 1978. Sentences modified, as a matter of discretion in the interest of justice, by deleting therefrom the provision that they shall be served consecutively to each other and substituting therefor a provision that they shall be served concurrently. As so modified, sentences affirmed. The sentences were excessive to the extent indicated herein. Suozzi, J. P., O’Connor, Rabin and Gulotta, JJ., concur.